Opinion issued October 30, 2020




                                        In The

                                Court of Appeals
                                       For The

                            First District of Texas
                              ————————————
                                NO. 01-20-00744-CV
                             ———————————
                        IN RE STEPHANIE FOX, Relator



              Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

        Relator, Stephanie Fox, has filed a request for relief which this Court has

construed to be a petition for writ of mandamus.1 Relator also requests an emergency

stay.




1
        The underlying case is In the Interest of M.D. and M.D, Children, cause number
        2015-69880, pending in the 245th District Court of Harris County, Texas, the
        Honorable Tristan Longino presiding.
      We deny the petition. See TEX. R. APP. P. 52.8(a). Any pending motions are

dismissed as moot.

                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Hightower and Adams.




                                       2